125 Ga. App. 152 (1971)
186 S.E.2d 552
NEAL
v.
INSURANCE COMPANY OF NORTH AMERICA et al.
46470.
Court of Appeals of Georgia.
Submitted September 8, 1971.
Decided November 17, 1971.
Rehearing Denied December 8, 1971.
*153 Wade H. Leonard, for appellant.
McCamy, Minor, Phillips & Tuggle, J. T. Fordham, for appellees.
BELL, Chief Judge.
The State Board of Workmen's Compensation, when reviewing a deputy director's findings of fact and his award, where no additional evidence is received, may adopt the deputy director's findings of fact and his award. Pacific Employers Ins. Co. v. West, 213 Ga. 296, 298 (99 SE2d 89); Ideal Mut. Ins. Co. v. Ray, 92 Ga. App. 273 (88 SE2d 428); Rittenhouse v. U. S. Fidel. &c. Co., 96 Ga. App. 407, 410 (100 SE2d 145).
Judgment affirmed. Pannell and Deen, JJ., concur.